Exhibit 10.1

 



INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated as of [●], is entered into by and
between HMS Holdings Corp., a Delaware corporation (the “Company”), and [●]
(“Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, Indemnitee is a director and/or officer of the Company;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations; and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company, and in order to induce Indemnitee to provide continued
services to the Company as a director or officer, the Company wishes to provide
in this Agreement for the indemnification of and the advancement of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement and for the coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.

 

NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continuing to serve as a director or officer of the Company and intending to be
legally bound hereby, the parties agree as follows:

 

1.                  Certain Definitions. The following terms shall have the
following meanings in this Agreement:

 



(a)                “Board” means the Board of Directors of the Company.

 

(b)               “Change in Control” means:

 

(i)                 any “person,” as such term is defined in Section 3(a)(9) of
the Securities Exchange Act of 1934 (the “Exchange Act”), as modified and used
in Section 13(d) and 14(d) thereof (but not including (1) the Company or any of
its subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) (hereinafter a “Person”), is or becomes the
beneficial owner, as defined in Rule 13d-3 of the Exchange Act, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates, excluding an acquisition resulting from the exercise
of a conversion or exchange privilege in respect of outstanding convertible or
exchangeable securities) representing 50% or more of the combined voting power
of the Company’s then outstanding securities; or

 

 

 

(ii)               during any period of two consecutive years beginning on the
date hereof, individuals who at the beginning of such period constitute the
Board and any new director (other than a director designated by a Person who has
entered into any agreement with the Company to effect a transaction described in
clause (i), (iii) or (iv) of this Section) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved (each such director, a “Continuing
Director”), cease for any reason to constitute a majority thereof; or

 

(iii)             the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than (1) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or acquiring entity), in combination with the ownership of any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, at least 50% of the combined voting power of the voting securities of
the Company or such surviving or acquiring entity outstanding immediately after
such merger or consolidation, or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person acquires more than 50% of the combined voting power of the Company's then
outstanding securities; or

 

(iv)             the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(c)                “Disinterested Director” means a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

 

(d)               “Enterprise” shall mean the Company, any direct or indirect
subsidiary of the Company, and any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that Indemnitee is or
was serving at the express request of the Company as a director, officer,
employee, agent or fiduciary.

 

(e)                “Expense Advance” or an “Advance” shall have the meaning set
forth in Section 2(c).

 

(f)                “Expenses” means any reasonable expense, including without
limitation, attorneys’ fees, retainers, court costs, transcript costs, fees and
expenses of experts (including without limitation accountants and other
advisors), travel expenses, witness fees, duplicating costs, postage, delivery
service fees, filing fees, and all other disbursements or expenses of the types
typically paid or incurred in connection with investigating, defending, being a
witness in, or participating (including on appeal), or responding to, or
objecting to, a request to provide discovery, or preparing for any of the
foregoing, or any appeal bond or its equivalent, in any Proceeding relating to
any Indemnifiable Event, and any expenses of establishing a right to
indemnification under any of Sections 2, 4 or 5, in each case, to the extent
reasonable; provided, however, that Expenses shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against the
Indemnitee.

 



 2 

 

(g)               “Indemnifiable Costs” means any and all Expenses, liability or
loss, judgments, fines and amounts paid in settlement and any interest,
assessments, or other charges imposed thereon, and any federal, state, local, or
foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement.

 

(h)               “Indemnifiable Event” means any event or occurrence that takes
place either prior to or after the execution of this Agreement, related to the
fact that Indemnitee is or was a director or officer of the Company, or while a
director is or was serving at the request of the Company as a director or
officer of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise or related to anything done or not done by
Indemnitee in any such capacity, whether or not the basis of the Proceeding is
alleged action in an official capacity as a director or officer of the Company,
or in any other capacity, as described above.

 

(i)                 “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past three years has been, retained to represent: (1) the Company
or any of its subsidiaries or affiliates, (2) the Indemnitee or (3) any other
party to the Proceeding giving rise to a claim for indemnification or Expense
Advances hereunder, in any matter (other than with respect to matters relating
to indemnification and advancement of expenses). No law firm or lawyer shall
qualify to serve as Independent Counsel if that person would, under the
applicable standards of professional conduct then prevailing, have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. The Company shall select a
law firm or lawyer to serve as Independent Counsel, subject to the consent of
the Indemnitee, which consent shall not be unreasonably withheld.

 

(j)                 “Organizational Documents” means the Company’s Amended and
Restated Certificate of Incorporation and Second Amended and Restated Bylaws,
each as they may be amended from time to time.

 

(k)               “Proceeding” means any threatened, pending, or completed
action, suit or proceeding, whether civil, criminal, internal, administrative or
investigative that relates to an Indemnifiable Event.

 

(l)                 “Reviewing Party” shall have the meaning set forth in
Section 3.

 

2.                  Agreement to Indemnify.

 

(a)                General Agreement regarding Indemnification. In the event
Indemnitee was, is, or becomes a party to or witness or other participant in, or
is threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) an Indemnifiable Event, the
Company shall indemnify Indemnitee from and against Indemnifiable Costs, to the
fullest extent permitted by applicable law, as the same exists or may hereafter
be amended or interpreted (but in the case of any such amendment or
interpretation, only to the extent that such amendment or interpretation permits
the Company to provide broader indemnification rights than were permitted prior
thereto); provided, however, that the Company’s commitment set forth in this
Section 2(a) to indemnify the Indemnitee shall be subject to the limitations and
procedural requirements set forth in this Agreement.

 



 3 

 

(b)               Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Indemnifiable Costs, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.

 

(c)                Advancement of Expenses. If so requested by Indemnitee, the
Company shall advance to Indemnitee, to the fullest extent permitted by
applicable law, any and all Expenses incurred by Indemnitee (an “Expense
Advance” or an “Advance”) within 21 calendar days after the receipt by the
Company of a request from Indemnitee for an Advance, whether prior to or after
final disposition of any Proceeding. As a condition to receiving Advances,
Indemnitee shall submit an undertaking substantially in the form attached hereto
as Exhibit A. Any request for an Expense Advance shall be accompanied by an
itemization, in reasonable detail, of the Expenses for which advancement is
sought; provided, however, that Indemnitee need not submit to the Company any
information that counsel for Indemnitee deems is privileged and exempt from
compulsory disclosure in any proceeding. Advances shall be made without regard
to Indemnitee’s ability to repay the Expenses. If Indemnitee has commenced legal
proceedings in a court of competent jurisdiction in the State of Delaware to
secure a determination that Indemnitee should be indemnified under applicable
law, as provided in Section 4, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expense Advance until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or have lapsed). Indemnitee’s obligation to reimburse the Company for
Expense Advances shall be unsecured and no interest shall be charged thereon.

 

(d)               Exception to Obligation to Indemnify and Advance Expenses.
Notwithstanding anything in this Agreement to the contrary, Indemnitee shall not
be entitled to indemnification or advancement pursuant to this Agreement in
connection with any Proceeding initiated by Indemnitee against the Company or
any director or officer of the Company unless (i) the Company has joined in or
the Board has consented to the initiation of such Proceeding or (ii) the
Proceeding is one to enforce indemnification rights under Section 5.

 

3.                  Reviewing Party.

 

(a)                Definition of Reviewing Party. Other than as contemplated by
Section 3(b), the person, persons or entity who shall determine whether
Indemnitee is entitled to indemnification in the first instance (the “Reviewing
Party”) shall be (i) the Board acting by a majority vote of Disinterested
Directors, even though less than a quorum, (ii) by a committee of Disinterested
Directors designated by a majority vote of Disinterested Directors, even though
less than a quorum, (iii) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel in a written
determination to the Board, a copy of which shall be delivered to Indemnitee or
(iv) if so directed by the Board or Disinterested Directors, by the stockholders
of the Company.

 



 4 

 

(b)               Reviewing Party Following Change in Control. Notwithstanding
anything to the contrary, (i) after a Change in Control (other than a Change in
Control approved by a majority of the Continuing Directors), the Reviewing Party
shall be the Independent Counsel, (ii) with respect to all matters arising from
such a Change in Control concerning the rights of Indemnitee to indemnity
payments and Expense Advances under this Agreement or any other agreement or
under applicable law or the Organizational Documents now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Company shall seek
legal advice only from the Independent Counsel and (iii) such counsel, among
other things, shall render its written opinion to the Company and Indemnitee as
to whether and to what extent the Indemnitee should be permitted to be
indemnified under applicable law. The Company agrees to pay the reasonable fees
of the Independent Counsel and to indemnify fully such counsel against any and
all expenses (including without limitation attorneys’ fees), claims,
liabilities, loss, and damages arising out of or relating to this Agreement or
the engagement of Independent Counsel pursuant hereto.

 

4.                  Indemnification Process and Appeal.

 

(a)                Indemnification Payment.

 

(i)                 The determination with respect to Indemnitee’s entitlement
to indemnification shall be made by the Reviewing Party not later than 30 days
after receipt by the Company of a written demand on the Company for
indemnification (which written demand shall include such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification); provided, however, that if the Reviewing Party is the
stockholders of the Company, the 30 day time period shall be replaced with the
following: (A) within 15 days after receipt by the Company of the request for
such determination, the Board or the Disinterested Directors, if appropriate,
resolve to submit such determination to the stockholders for their consideration
at an annual meeting thereof to be held within 75 days after such receipt and
such determination is made thereat, (B) a special meeting of stockholders is
called within 15 days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 60 days after having
been so called and such determination is made thereat or (C) written consents of
stockholders of the Company are obtained within 75 days after receipt by the
Company of the request for such determination. The Reviewing Party making the
determination with respect to Indemnitee’s entitlement to indemnification shall
notify Indemnitee of such written determination no later than two business days
thereafter. If a determination shall have been made pursuant to Section 4(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding, absent (x) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s misstatement not materially misleading in
connection with the application for indemnification or (y) a prohibition of such
indemnification under applicable law. The Company shall be precluded from
asserting in any judicial proceeding commenced that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

 



 5 

 

(ii)               If the Reviewing Party shall not have made a written
determination to the Company that Indemnitee is not entitled to indemnification
within time limitation for such a determination set forth in Section 4(a)(i),
the requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be entitled to such indemnification absent
(x) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification or (y) a
prohibition of such indemnification under applicable law. Indemnitee shall
receive payment from the Company in accordance with this Agreement within 10
business days after the earlier of (x) the Reviewing Party making its
determination with respect to Indemnitee’s entitlement to indemnification and
(y) the expiration of the time period specified in Section 4(a)(i).

 

(iii)             Indemnitee shall cooperate with the Reviewing Party, including
without limitation providing to Reviewing Party or its representatives upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Reviewing Party shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

(b)               Suit to Enforce Rights. If (x) payment of indemnification
pursuant to Section 4(a)(ii) is not made within the period permitted for such
payment by such section, (y) the Reviewing Party determines pursuant to Section
4(a) that Indemnitee is not entitled to indemnification under this Agreement, or
(z) Indemnitee has not received advancement of Expenses within the time period
permitted for such advancement by Section 2(c), then Indemnitee shall have the
right to enforce the indemnification and advancement rights granted under this
Agreement by commencing litigation in any court of competent jurisdiction in the
State of Delaware seeking an initial determination by the court or challenging
any determination by the Reviewing Party or any aspect thereof. The Company
hereby consents to service of process and to appear in any such proceeding. Any
determination by the Reviewing Party not challenged by the Indemnitee within six
months of the date of the Reviewing Party’s determination shall be binding on
the Company and Indemnitee. In the event that a determination shall have been
made by the Reviewing Party that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section 4(b) shall be
conducted in all respects as a de novo trial on the merits, and Indemnitee shall
not be prejudiced by reason of the adverse determination under Section 4(a). In
the event that Indemnitee, pursuant to this Section 4(b), seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on his behalf, in
advance, any and all Expenses actually and reasonably incurred by Indemnitee in
such judicial adjudication, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of expenses or
insurance recovery. The remedy provided for in this Section 4 shall be in
addition to any other remedies available to Indemnitee in law or equity.

 



 6 

 

(c)                Defense to Indemnification, Burden of Proof, and
Presumptions.

 

(i)                 To the maximum extent permitted by applicable law in making
a determination with respect to entitlement to indemnification (or payment of
Expense Advances) hereunder, the Reviewing Party shall presume that an
Indemnitee is entitled to indemnification (or payment of Expense Advances) under
this Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by the Reviewing Party of any
determination contrary to that presumption.

 

(ii)               It shall be a defense to any action brought by Indemnitee
against the Company to enforce this Agreement that it is not permissible under
applicable law for the Company to indemnify Indemnitee for the amount claimed.

 

(iii)             For purposes of this Agreement, the termination of any
Proceeding by judgment, order, settlement (whether with or without court
approval and whether with or without an admission of liability on the part of
the Indemnitee), conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful or
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

 

(iv)             The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
Proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.

 



 7 

 

(v)               For purposes of any determination under this Agreement,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including without
limitation financial statements, or on information supplied to Indemnitee by the
directors or officers of the Enterprise in the course of their duties, or on the
advice of legal counsel for the Enterprise or on information or records given or
reports made to the Enterprise by an independent certified public accountant or
by an appraiser or other expert selected with the reasonable care by the
Enterprise. The provisions of this Section 4(c)(v) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement. Whether or not the foregoing provisions of this Section 4(c)(v) are
satisfied, it shall in any event be presumed that Indemnitee has at all times
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.

 

(vi)             The knowledge or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

 

5.                  Indemnification for Expenses Incurred in Enforcing Rights.
The Company shall indemnify Indemnitee against any and all Expenses to the
fullest extent permitted by law and, if requested by Indemnitee pursuant to the
procedures set forth in Section 2(c), shall advance such Expenses to Indemnitee,
that are incurred by Indemnitee in connection with any claim asserted against or
action brought by Indemnitee for:

 

(i)                 enforcement of this Agreement;

 

(ii)               indemnification of Indemnifiable Costs or Expense Advances by
the Company under this Agreement or any other agreement or under applicable law
or the Organizational Documents now or hereafter in effect relating to
indemnification for Indemnifiable Events; or

 

(iii)             recovery under directors’ and officers’ liability insurance
policies maintained by the Company.

 

6.                  Notification and Defense of Proceeding.

 

(a)                Notice. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee will, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof. The failure to notify or promptly notify the Company
shall not relieve the Company from any liability which it may have to the
Indemnitee otherwise than under this Agreement, and shall not relieve the
Company from liability hereunder except to the extent the Company has been
prejudiced or as further provided in Section 6(c).

 



 8 

 

(b)               Defense. With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company will be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel selected by the Company. After notice from the Company to
Indemnitee of its election to assume the defense of any Proceeding, the Company
will not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently incurred by Indemnitee in connection with the defense of
such Proceeding other than reasonable costs of investigation or as otherwise
provided below. Indemnitee shall have the right to employ separate counsel in
such Proceeding, but all Expenses related thereto incurred after notice from the
Company of its assumption of the defense shall be at Indemnitee’s expense
unless: (i) the employment of counsel by Indemnitee has been authorized by the
Company, (ii) Indemnitee has reasonably determined, based on consultation with
legal counsel, that there may be a conflict of interest between Indemnitee and
the Company in the defense of the Proceeding, (iii) after a Change in Control,
the employment of counsel by Indemnitee has been approved by the Independent
Counsel, or (iv) the Company shall not within 60 calendar days (or sooner if the
circumstances require) in fact have employed counsel to assume the defense of
such Proceeding, in each of which case all Expenses of the Proceeding shall be
borne by the Company. If the Company has selected counsel to represent
Indemnitee and other current and former directors, officers or employees of the
Company in the defense of a Proceeding, and a majority of such persons,
including Indemnitee, reasonably object to such counsel selected by the Company
pursuant to the first sentence of this Section 6(b), then such persons,
including Indemnitee, shall be permitted to employ one additional counsel of
their choice and the reasonable fees and expenses of such counsel shall be at
the expense of the Company; provided, however, that such counsel shall be chosen
from amongst the list of counsel, if any, approved by any company with which the
Company obtains or maintains insurance. In the event separate counsel is
retained by a group of persons including Indemnitee pursuant to this Section
6(b), the Company shall cooperate with such counsel with respect to the defense
of the Proceeding, including without limitation making documents, witnesses and
other reasonable information related to the defense available to such separate
counsel pursuant to joint-defense agreements or confidentiality agreements, as
appropriate. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the determination provided for in clause (ii) above.

 

(c)                Settlement of Claims. The Company shall not be liable to
indemnify Indemnitee under this Agreement or otherwise for any amounts paid in
settlement of any Proceeding effected without the Company’s written consent. The
Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent.
Neither the Company nor the Indemnitee will unreasonably withhold their consent
to any proposed settlement. The Company shall not be liable to indemnify the
Indemnitee under this Agreement with regard to any judicial award if the Company
was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action; the Company’s liability hereunder
shall not be excused if participation in the Proceeding by the Company was
barred by this Agreement.

 

7.                  Non-Exclusivity. The rights of Indemnitee hereunder shall be
in addition to any other rights Indemnitee may have under the laws of the State
of Delaware, the Organizational Documents, board resolution, applicable law, or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Organizational Documents, board resolutions,
applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

 



 9 

 

8.                  Liability Insurance. To the extent the Company maintains an
insurance policy or policies providing directors’ or officers’ liability
insurance, Indemnitee, if a director or officer of the Company, shall be covered
by such policy or policies, in accordance with its or their terms.

 

9.                  Amendment. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver. Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

 

10.              Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including without
limitation the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

11.              No Duplication of Payments. The Company shall not be liable
under this Agreement to make any payment in connection with any claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (whether under the Organizational Documents, any insurance policy, by
law, or otherwise) of the amounts otherwise indemnifiable hereunder.

 

12.              Binding Effect. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including without limitation any direct or indirect
successor by purchase, merger, consolidation, or otherwise to all or
substantially all of the business or assets of the Company, spouses, heirs, and
personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation, or
otherwise) to all, substantially all, or a substantial part, of the business or
assets of the Company, by written agreement in form and substance satisfactory
to Indemnitee, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director or officer of
the Company or of any other Enterprise at the Company’s request.

 

13.              Severability. If any provision (or portion thereof) of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
void, or otherwise unenforceable, the remaining provisions shall remain
enforceable to the fullest extent permitted by law. Furthermore, to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void, or otherwise unenforceable, that is not itself invalid, void, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void, or unenforceable.

 



 10 

 

14.              Governing Law. This Agreement and all claims or causes of
action (whether in contract or tort, in law or in equity, or granted by statute
or otherwise) that may be based upon, arise out of or relate to this Agreement
or the negotiation, execution, termination, validity, interpretation,
construction, enforcement, performance or non-performance of this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice or conflict of law principles that
would cause the application of the laws of any other jurisdiction.

 

15.              Entire Agreement. Subject to Section 7 hereof, this Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral,
written, and implied, between the parties hereto with respect to the subject
matter hereof.

 

16.              No Bar Orders. The Company shall not seek from a court, or
agree to, a “bar order” which would have the effect of prohibiting or limiting
the Indemnitee's rights to receive advancement of expenses under this Agreement.

 

17.              Jury Waiver. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, SUIT OR OTHER LEGAL PROCEEDING RELATING TO THIS AGREEMENT OR ANY RELATED
CLAIM.

 

18.              Counterparts. This Agreement may be executed in two or more
counterparts (any of which may be delivered by facsimile or electronic
transmission), each of which shall be an original, but all such counterparts
shall together constitute but one and the same instrument.

 

19.              Interpretation. The headings of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof. Unless otherwise specified, all references in
this Agreement to any “Section,” paragraph, clause or other subdivision are to
the corresponding section, paragraph, clause or subdivision of this Agreement

 

20.              Notices. All notices, demands, and other communications
required or permitted hereunder shall be made in writing and shall be deemed to
have been duly given if delivered by hand, against receipt, or mailed, postage
prepaid, certified or registered mail, return receipt requested, and addressed

 

to the Company at:

 

HMS Holdings Corp.

5615 High Point Drive

Irving, Texas 75038

Attn: Chief Financial Officer

 



 11 

 

and

 

HMS Holdings Corp.

5615 High Point Drive

Irving, Texas 75038

Attn: General Counsel

 

to Indemnitee at:

 

[●]
[●]

 

Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 



 12 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

 

 

COMPANY: HMS HOLDINGS CORP.                     By:       Name:     Title:      
      INDEMNITEE: [INDEMNITEE]                                  

 

 

 



SIGNATURE PAGE TO
INDEMNIFICATION AGREEMENT

 

Exhibit A

 

REQUEST AND UNDERTAKING

 

HMS Holdings Corp.

5615 High Point Drive

Irving, Texas 75038

Attn: General Counsel

 

To Whom It May Concern:

 

I request, pursuant to Section 2(c) of the Indemnification Agreement, dated as
of [●] (the “Indemnification Agreement”), between HMS Holdings Corp. (the
“Company”) and me, that the Company advance Expenses (as such term is defined in
the Indemnification Agreement) incurred in connection with [describe Proceeding]
(the “Proceeding”).

 

I undertake and agree to repay to the Company any funds advanced to me or paid
on my behalf if it shall ultimately be determined that I am not entitled to
indemnification. I shall make any such repayment promptly following written
notice of any such determination.

 

I agree that payment by the Company of my expenses in connection with the
Proceeding in advance of the final disposition thereof shall not be deemed an
admission by the Company that it shall ultimately be determined that I am
entitled to indemnification.

 

 

  ______________________   [Name]           Date: _________________

 

 

 

A-1

--------------------------------------------------------------------------------

